Citation Nr: 1339803	
Decision Date: 12/03/13    Archive Date: 12/18/13

DOCKET NO.  12-16 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include lumbar laminectomy and fusion (claimed as low, mid, and upper back). 

2.  Entitlement to service connection for a cervical spine disorder, to include cervical spine laminectomy and fusion, claimed as secondary to a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran served on active duty from June 1956 to June 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, and issued by the RO in Wichita, Kansas.  Jurisdiction of the Veteran's claims file is currently with the Wichita RO.  

In May 2013, this case was remanded by the Board for further development.  At will be discussed further herein, there has been substantial compliance with the remand directives and the case is ready for final appellate review.  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board's remand directives is required).   

In October 2013, the Board received additional treatment records dated in 1979 and 1980 from the Mayo Clinic that the agency of original jurisdiction (AOJ) has not reviewed.  However, in a September 2013 statement in provided in response to the September 2013 supplemental statement of the case, the Veteran's representative specifically indicated that, if evidence is submitted at a later date, they waived the Veteran's right to have the case remanded to the AOJ.  Rather, they requested that the Board consider the new evidence and proceed with an adjudication of the Veteran's appeal.  Therefore, the Board may properly consider such newly received evidence without prejudice to the Veteran.  38 C.F.R. § 20.1304(c) (2013).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file reveals VA treatment records dated through April 2013, which were considered by the AOJ in the September 2013 supplemental statement of the case.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's spina bifida occulta is a congenital defect, and is not considered a disease or injury under the meaning of applicable law and regulation for VA purposes. 

2.  The Veteran did not sustain a superimposed disease or injury to his congenital spina bifida occulta defect during or as a result of service.   

3.  A lumbar spine disorder other than spina bifida occulta is not shown to be causally or etiologically related to any disease, injury, or incident in service and arthritis/ degenerative joint disease of the back did not manifest within one year of his discharge from service. 

4.  A cervical spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, did not manifest within one year of service discharge, and was not caused or aggravated by a service-connected disability.  


CONCLUSIONS OF LAW

1.  A lumbar spine disorder was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.9 (2013).

2.  A cervical spine disorder was not incurred in or aggravated by the Veteran's active duty military service, may not be presumed to have been incurred in or aggravated by such service, and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2010 letter, sent prior to the initial unfavorable decision issued in May 2011, and a May 2013 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claims, to include on a secondary basis, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the May 2013 letter was issued after the initial May 2011 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the May 2013 letter was issued, the Veteran's claims were readjudicated in the September 2013 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issues on appeal has been obtained.  The Veteran's service treatment records (STRs) and  post-service treatment records were obtained (to the extent available and adequately identified) and the file includes arguments, contentions and statements of the Veteran and his representative.  Attempts to obtain records and evidence from the Social Security Administration (SSA) were unsuccessful in that such records have been destroyed, as indicated by SSA in a September 2013 communication.  Likewise, while the Veteran has submitted numerous authorization forms for private treatment providers, VA has attempted to obtain all records that were adequately identified.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Board observes that the Veteran submitted a statement dated in September 2013, which was received by VA in October 2013, in which he requests an additional 30 days to speak with his representative and offer additional argument.  As more than 30 days have passed since the Veteran's request, the Board finds no prejudice in proceeding with a decision at this time.  

VA's duty to assist includes obtaining an examination and medical opinion when necessary to make an adequate determination.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  A VA examination with supporting opinions was conducted in March 2011.  Pursuant to a May 2013 Board Remand, addendum opinions were provided in May 2013.  The Veteran and his representative have not maintained that any examination report or opinion provided for the record is inadequate (although the factual basis of the VA opinions provided in 2011 was challenged by the Veteran as discussed further herein).  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011), (in the absence of a challenge to the adequacy of the examination, the Board is not required to explicitly explain why each medical opinion is adequate).   

Moreover, the Board finds that such VA examinations and accompanying opinions are adequate to decide the issues as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

As indicated in the Introduction, in May 2013, the Board remanded the case for additional development, to include affording the Veteran VCAA notice as to the secondary aspect of his cervical spine claim, providing him with an opportunity to identify any additional records and, thereafter, obtain such records, and obtaining an addendum opinion regarding the etiology of his lumbar and cervical spine disorders.  As discussed in the preceding paragraphs, a May 2013 letter provided secondary VCAA notice, VA treatment records dated through April 2013 have been obtained, VA attempted to obtain all private records adequately identified by the Veteran, and an addendum opinion was obtained in May 2013 regarding the etiology of his lumbar and cervical spine disorders.  Therefore, the Board finds that the AOJ has substantially complied with the May 2013 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background

The Veteran's STRs reflect that his June 1956 enlistment examination revealed that his spine and neck were normal upon clinical evaluation.  In December 1957, the Veteran was seen for complaints of low back pain.  A December 1958 record reflects that the Veteran had a backache and an X-ray films taken at such time revealed spina bifida occulta.  In January 1959, his backache was no better and he was hospitalized.  His admitting diagnosis was myositis, acute, paravertebral musculature, organism undetermined.  The condition was determined to have been incurred in the line of duty. 

In March 1959, it was noted that when the Veteran worked in a supermarket in 1955, he had trouble with his back in the lower back area.  He once bent over and got pain in the low back and could not straighten up.  He had to be off work for several days and was seen by a chiropractor.  It was further observed that the Veteran had trouble on and off when he was overseas and, when he arrived in December, was hospitalized for five days.  Following a physical examination, the impression was chronic lumbosacral strain.  An August 1959 record reveals that the Veteran complained of chronic low backache.  Examination was normal.  It was noted that the Veteran's symptoms were not caused by spina bifida occulta.  The service physician explained that spina bifida occulta is a relatively non-symptomatic congenital deformity and opined that his back problems seemed to be associated with his chronic anxiety and anger.

The Veteran's April 1960 separation examination revealed that his spine was normal upon clinical evaluation; however, upon report of medical history, he indicated that he had back trouble.  Specifically, he indicated that he had back trouble and painful joints since 1957.  Clinical evaluation of the neck was normal.  

Records dated in1979 and 1980 from the Mayo Clinic reflects that the Veteran was seen with complaints of a large tire falling on his head in approximately August 1978.  It was noted that he had re-injuries on two to three occasions with reoccurrence of complaints of neck and low back pain.  A February 1979 X-ray of the spine showed normal lumbar and cervical spines.  A January 1980 note indicated that a myelogram from July 1979 showed slight bulging of the annulus at the third lumbar interspace, posterior and cul-de-sac at the lumbosacral interspace.  Such was otherwise negative in the lumbar and cervical region.  

A March 1986 private medical record indicates that the Veteran gave a history of intermittent back pain since 1979.  Diagnoses included herniated nucleus pulposus.   VA records dated through April 2013 show a history of lumbar degeneration or lumbar intervertebral disc surgery in 1981, 1988, and 2006, and continued complaints and treatment for the Veteran's lumbar and cervical spine disorders.  Post-service treatment records reveal that the Veteran underwent lumbar and cervical laminectomies and fusions in 2010 and 2011. 

A VA examination was conducted in March 2011, at which time the examiner diagnosed lumbago and cervicalgia, and noted that the Veteran had chronic back and neck pain with an extensive surgical history, to include cervical and lumbar fusions.  The examiner opined that these conditions were not caused or aggravated by, or the result of, spina bifida occulta or chronic lumbar strain of military service during 1956-1960.  In support of the opinion, the examiner noted that the Veteran's first surgical intervention occurred in 1981, 21 years following military service.  The examiner also indicated that the Veteran's lumbago and cervicalgia were impacted by occupational history of laborer/line worker in a tire company, BF Goodrich, for 22 years, and occupation as a police officer for three years.  She concluded that both occupations are strenuous and impacted all discs with additional wear and tear, beyond the natural progression with age. 

In May 2013 the Board remanded the claims determining that the March 2011 VA examiner's opinion was inadequate.  In this regard, the Board noted that spina bifida occulta is a defect to the vertebrae of the spine.  See Dorland's Illustrated Medical Dictionary at 1748 (32nd ed. 2012).  It was also observed that, during service in August 1959, a physician indicated that spina bifida occulta is a congenital deformity.  The Board explained that VA's General Counsel has indicated that there is a distinction between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  Congenital diseases may be recognized as service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  However, congenital or developmental defects are not service connectable in their own right, although service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).  The Board concluded that the March 2011 VA examiner did not address whether there was an additional disability due to disease or injury superimposed upon spina bifida occulta during service and further noted that the Veteran alleged that the examiner's opinion is based on inaccurate facts.  Therefore, the Board remanded for another opinion, which considered the full record, to include the Veteran's statements. 

In this regard, in his June 2012 Appeal Form 9, the Veteran clarified that his job as a laborer for 22 years was not strenuous and that, to the contrary, most of the heavy work was done by hoists, forklifts, or other lifting equipment.  He also noted that his work as a police officer was not strenuous.  He clarified that he was not a "beat cop" and that the most strenuous thing he did was get in and out of a car.  He argued that these jobs were hardly impact work that would cause wear and tear beyond normal progression.    

In May 2013, a VA addendum opinion was provided.  Current diagnoses were identified as: (1) cervical fusion C6-7 in 2002; (2) posterior lumbar fusion L3-5 per X-ray films of March 2012; and (3) stable wedge deformities of L1 and L2 with vertebroplasty changes at L1 per X-ray films of March 2012.  

The examiner explained that spina bifida occulta was a mild condition resulting in small separation of gap in one or more bones of the spine, productive of no signs or symptoms including neurological problems.  It was noted that in this case, spina bifida had been identified on X-ray films.  The examiner opined that no disability was imposed on spina bifida occulta during the Veteran's military service; it was simply noted on an X-ray films of the lumbar spine and was an incidental finding.  The examiner referenced a STR of August 1959 which indicated that the Veteran had complaints of back ache, with a normal examination.  The examiner further noted that the August 1959 record reflected that the  Veteran indicated that back problems interfered with his work considerably and that the treating source did not believe that these symptoms were caused by spina bifida occulta, but opined that the Veteran's back ache seemed to be associated with chronic anxiety and anger, having described the Veteran as angry and threatening at that time.

The examiner also opined that the Veteran's current chronic lumbar spine pain with posterior lumbar fusion was less likely as not caused by or a result of military service.  She explained that the Veteran was seen on several occasions during military service for low back pain complaints, with diagnosis of chronic lumbar-sacral strain and anxiety, chronic low back ache, and spine muscle spasms.  He was treated conservatively and lumbar spine radiographic study was negative with the incidental finding of spina bifida occulta.  Separation examination of April 1960 revealed Veteran's statement of present health as poor-back trouble.  With the following statement, "In the event that the difficulty I have had with my back since I have been in service prevents me from working, I would apply for a disability pension."  She noted that the Veteran's age at this examination was 22.  It was noted that the Veteran was able to actively secure and maintain employment through the years without a lumbar spine disability.  She mentioned that the summary associated with the Veteran's separation physical was noteworthy : Patient states he has had back trouble and painful joints since 1957.  None found on this examination.  Separation physical is without supportive documentation for lumbar spine diagnosis.  Veteran's lumbar spine issues are a reflection of his anxiety as supported in documentation for August 24, 1969 (actually 1959 STR): "Complains of chronic low back ache.  Back exam-normal.  Pt. indicates then back interferes with his work considerable.  I do not (do not is underlined) believe that these symptoms are caused by spina-bifida-occulta for as you know this is a relatively non-symptomatic congenital deformity until the patient is made aware of it presence at least.  I do not feel I have much to offer this man because his back ache seems to be associated with chronic anxiety and an angry state (He had demanding approach that someone correct presently) I believe this is a reflection of the underlying anger and anxiety." 

The examiner noted that medical literature supports a greater risk of back pain in individuals with depression and anxiety.  Mayo Clinic, Back pain, September 11, 2012: "One group that does appear to have a greater risk of back pain are people with certain psychological issues such as depression and anxiety, though the reasons why there's an increased risk aren't known."

The examiner further opined that the Veteran's cervical spine disorder is less likely as not caused by or a result of military service, or caused or aggravated by his lumbar spine disorder.  In this regard, she indicated that the issues that impact the lumbar spine do not correlate or transfer to issues with the cervical spine.  Chronic low back pain with or without degenerative disc disease does not progress to, cause, or result in osseous changes to the cervical discs.  The examiner concluded that such is not physiologically possible and is not supported in the medical literature.

In closing the examiner referenced the direction in the Board remand to the effect, the examiner consider and discuss the Veteran's June 2012 statement in which he addressed his intervening work history and explained that it did not involve strenuous activity.  The examiner, having made such notation concluded that her opinions and rationale for each opinion were confirmed and stated that she did not feel the Veteran's cervical or lumbar spine issues are due to the military.


Service Connection - General Law and Regulations

Generally, in order to prevail on the issue of service connection, there must be evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).   

However, the continuity and chronicity provisions of 38 C.F.R. § 3.303(b) only apply to the chronic diseases enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a chronic disease not listed in 38 C.F.R. § 3.309(a) as "a substitute way of showing in-service incurrence and medical nexus.") 

Service connection shall be granted to a Veteran if the Veteran served 90 days or more during a war period or after December 31, 1946 or had peacetime service on or after January 1, 1947, and conditions including arthritis, although not otherwise established as incurred in or aggravated by service, are manifested to a compensable degree within one year following the requisite service.  38 C.F.R. §§ 3.307, 3.309.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).   

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.   

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).   

A.  Lumbar Spine Disorder

In this case, the Veteran argues that his lumbar spine disorder is related to a service injury in 1959, or alternatively, that his spina bifida occulta was aggravated by service.  

Initially, the Board finds that an explanation relating to pre-existing conditions, defects, and spina bifida occulta specifically, is necessary to understand the framework of the analysis of this claim.   

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304(b).  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).    

If a condition is not noted upon entrance into service, then to rebut the presumption of soundness at service entrance VA must show by clear and unmistakable evidence both that there was a pre-existing condition and that it was not aggravated during or by the Veteran's service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).  To satisfy this second-prong requirement for rebutting the presumption of soundness, the government must show by clear and unmistakable evidence either that there was no increase in disability during service or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).   

If a pre-existing disability is noted upon entry into service, then the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).   

Defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).  Congenital or developmental "defects" automatically rebut the presumption of soundness and are therefore considered to have pre-existed service.  38 C.F.R. §§ 3.303(c), 4.9.  Service connection is generally precluded by regulation for such "defects", because they are not "diseases" or "injuries" within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; accord Terry v. Principi, 340 F.3d 1378, 1383-84 (Fed. Cir. 2003); Palczewski v. Nicholson, 21 Vet. App. 174, 179 (2007).   

VA's Office of General Counsel has distinguished between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  The VA General Counsel draws on medical authorities and case law from other federal jurisdictions and concludes that a defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90 at para. 2.   

In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries" within the meaning of 38 U.S.C.A. §§ 1110 and 1111.  See 38 C.F.R. § 3.303(c); see also Quirin, 22 Vet. App. at 397; Terry, 340 F.3d at 1385-86 (holding that the presumption of soundness does not apply to congenital defects); Winn v. Brown, 8 Vet. App. 510, 516 (1996) (holding that a non-disease or non-injury entity such as a congenital defect is "not the type of disease- or injury-related defect to which the presumption of soundness can apply").  However, a congenital defect can still be subject to superimposed disease or injury.  VAOPGCPREC 82-90.  If such superimposed disease or injury does occur, service connection may be warranted for the resulting disability.  Id. 

However, if it is determined during service that a Veteran suffers from a congenital disease, as opposed to a defect, VA cannot simply assume that, because of its congenital nature, the disease must have preexisted service.  That is, the presumption of soundness still applies to congenital diseases that are not noted at entry.  Quirin, 22 Vet. App. at 396-397.  Since the presumption of soundness at entrance attaches, VA must show by clear and unmistakable evidence that the congenital disease preexisted service.  Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  VA may not rely on a regulation as a substitute for the requirement that it rely on independent medical evidence.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). VA's Office of General Counsel has also confirmed that the existence of a congenital hereditary disease under 38 C.F.R. § 3.303(c) does not always rebut the presumption of soundness, and that service connection may be granted for congenital hereditary diseases which either first manifest themselves during service or which preexist service and progressed at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43,253 (1990).   

In short, service connection is available for congenital diseases, but not defects, that are aggravated in service.  Quirin, 22 Vet. App. at 394; Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  In cases where the appellant seeks service connection for a congenital condition, the Board must indicate whether the condition is a disease or defect and discuss the presumption of soundness.  Quirin, 22 Vet. App. at 394-397.  It follows that in such cases where a congenital condition is at issue, a VA medical opinion may be needed to determine whether the condition is a disease or defect, whether the presumption of soundness has been rebutted, and if so whether there was aggravation during service.  Id. at 395.

The Veteran's service induction examination was negative for evidence of any back disorder and therefore, technically, the Veteran is presumed to be in sound condition on service entry with respect to his back.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Typically, since there was no evidence of a back disorder at induction, the Veteran would be presumed sound regarding his back at service entry, and the applicable framework would necessarily require the government to rebut that presumption of soundness by clear and unmistakable evidence showing the Veteran's disability was both preexisting and not aggravated by his service beyond its natural progression.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner, 370 F.3d at 1096.   

However, in this case, spina bifida was identified on X-ray films taken during service in December 1958.  In August 1959, a service physician explained that spina bifida occulta is a relatively non-symptomatic congenital deformity.  In a VA medical opinion provided in 2013, spina bifida occulta was described as a relatively non-symptomatic congenital deformity.  Finally by definition, spina bifida occulta is a defect to the vertebrae of the spine.  Dorland's Illustrated Medical Dictionary at 1748 (32nd ed. 2012).  Accordingly, the Board concludes that spina bifida occulta is shown to be a congenital defect, rather than congenital disease, and, as such, service connection is precluded by regulation for such defect itself.  38 C.F.R. §§ 3.303(c), 4.9.   

However, a congenital pre-existing defect, such as the Veteran's spina bifida occulta, can still be subject to superimposed disease or injury potentially warranting service connection.  Here, however, there is no medical evidence that suggests or indicates any such superimposing injury occurred during the Veteran's service.  In a May 2013 opinion, a VA examiner opined that no disability imposed on spina bifida occulta during the Veteran's military service; it was simply noted on an X-ray films of the lumbar spine and was an incidental finding.  In doing so, the examiner referenced a STR of August 1959 which indicated that the Veteran had complaints of back ache, but that physical examination was normal.  Physical examination of the spine was also normal as shown by the 1960 separation examination report.  

As the conclusions reached by the VA examiner in 2013 were based on review of the Veteran's lay and clinical history, to include service and post-service records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence to rebut this opinions or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  As such, the Board finds places great probative weight on the May 2013 VA medical opinion and concludes that based on the overall evidence shown in this case, the Veteran had pre-existing congenital spina bifida occulta, which is a defect, and did not sustain a superimposed disease or injury to such defect during service.

The Board points out that the post-service evidence indicates that the Veteran also has currently manifested and diagnosed back disorders other than the pre-existing congenital spina bifida occulta defect that must also be addressed in terms of considering service connection.  In this regard, lumbar stenosis and lumbar degenerative disc disease have been diagnosed  requiring surgical treatment in 2011, lumbago was diagnosed upon VA examination of 2011 and in May 2013, diagnoses of posterior lumbar fusion L3-5 per X-ray films of March 2012; and stable wedge deformities of L1 and L2 with vertebroplasty changes at L1 per X-ray films of March 2012, were recorded.    

The Veteran's STRs are noteworthy for complaints of backache and treatment for diagnosed myositis, acute, paravertebral musculature, organism undetermined, found to have been incurred in the line of duty.  However, clinical examinations of the spine conducted during service in 1959 and 1960 were negative for any clinical pathology of the spine.  There is no indication of arthritis manifested during service or during the first post-service year.  In fact, a February 1979 X-ray showed a normal lumbar spine.  Moreover, it does not appear that lay reports of continuity and chronicity of symptomatology are sufficient in this case to establish medical nexus, as technically the currently manifested back conditions are not among the chronic disease listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. § 3.303(b) to a as "a substitute way of showing in-service incurrence and medical nexus.").  Moreover, the Veteran's reports of chronicity and continuity of symptomatology are undermined and appear to be refuted by evidence including a private medical record of March 1986, reflecting that at that time, he reported having intermittent back pain since 1979; not since service.  Therefore, there is no basis for the grant of service connection on a presumptive basis for a chronic condition.  

It is not clear when the earliest post-service manifestations of back problems appeared.  Records dated in 1979 and 1980 reveal complaints of back and neck pain associated with work-related injuries.  VA records show a history of lumbar degeneration or lumbar intervertebral disc surgery in 1981, 1988 and 2006.  The Veteran has also mentioned that he sought treatment for back pain in 1961 from Dr. T.J.R. and later in 1963 from Dr. K. M. 

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  

On VA examination of 2011, the examiner diagnosed lumbago and noted that the Veteran had chronic back and neck pain with an extensive surgical history, to include cervical and lumbar fusions.  The examiner opined that such were not caused or aggravated by, or the result of, spina bifida occulta or chronic lumbar strain of military service etiology during 1956-1960.  In support of such opinion, she noted that the Veteran's first surgical intervention occurred in 1981, 21 years following military service.  The examiner also indicated that the Veteran's lumbago was impacted by occupational history of laborer/line worker in a tire company, BF Goodrich, for 22 years, and occupation as a police officer for three years.  She concluded that both occupations are strenuous and impacted all discs with additional wear and tear, beyond the natural progression with age.

On his June 2012 Appeal Form 9, the Veteran clarified that his job as a laborer for 22 years was not strenuous and that to the contrary, most of the heavy work was done by hoists, forklifts, or other lifting equipment.  He also noted that his work as a police officer was not strenuous.  He clarified that he was not a "beat cop" and that the most strenuous thing he did was get in and out of a car.  He argues that these jobs were hardly impact work that would cause wear and tear beyond normal progression.  

The Board does not find the Veteran's aforementioned statements persuasive and does not find that they discredit the 2011 medical opinion.  In this regard, the nature and duration of the Veteran's jobs in and of themselves are indicative of and associated with strenuous duties.  His attempts to diminish the strenuous nature of his positions in conjunction with his pursuit of VA compensation is not found credible in this case.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Given the gaps in the evidentiary record, the Board sought an addendum VA opinion pursuant to a remand issued in 2013.  At that time, the VA examiner opined that the Veteran's current chronic lumbar spine pain with posterior lumbar fusion was less likely as not caused by or a result of military service.  She explained that the Veteran was seen on several occasions during military service for low back pain complaints, with diagnosis of chronic lumbar-sacral strain and anxiety, chronic low back ache, and spine muscle spasms.  He was treated conservatively and lumbar spine radiographic study was negative with the incidental finding of spina bifida occulta.  Separation examination of April 1960 revealed Veteran's statement of present health as poor-back trouble and showed that the spine was clinically normal.  She noted that the separation physical is without supportive documentation for lumbar spine diagnosis.  She opined that the Veteran's lumbar spine issues are a reflection of his anxiety as supported by documentation in an STR dated in August 24, 1959.  

Accordingly, as the conclusions reached by the VA examiner in 2011 and 2013 were based on review of the Veteran's lay and clinical history, to include service and post-service records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, Board finds no adequate basis to reject these competent medical opinions based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence or credible lay reports to rebut these opinions or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

The Veteran is competent, even as a layperson, to proclaim having experienced a back injury, and back problems since his discharge from service, i.e., a continuity of symptomatology.  38 C.F.R. § 3.303(b); See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, and that where lay evidence provided is credible and competent, so ultimately probative, the absence of contemporaneous medical documentation such as actual treatment records does not preclude further evaluation as to the etiology of the claimed disorder).  However, he is not capable as a layperson in offering an opinion regarding the etiology of his claimed back disorders.  In this regard, the question of causation and aggravation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The weight of the evidence confirmed by medical findings shows that the Veteran's back disorders other than his pre-existing congenital spina bifida occulta defects are not shown during the Veteran's military service and are not shown by the probative evidence to be etiologically or causally related to his military service, or shown to have manifested to a compensable degree within one year from his service discharge.   

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for a lumbar spine disorder.  Accordingly, there is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

B.  Cervical Spine Disorder

The Veteran claims that his cervical spine disorder is either directly related to service or, alternatively, caused or aggravated by his lumbar spine disorder (see Veteran's June 2011 notice of disagreement).  

The record contains medical evidence of a currently manifested disorder of the cervical spine.  In this regard, cervicalgia was diagnosed on VA examination of 2011 and cervical fusion C6-7 in 2002 was diagnosed as shown in a May 2013 VA examination report.  

The remaining question is whether or not a currently manifested disorder of the cervical spine was incurred during or as a result of the Veteran's active military service, or is secondarily related to a service-connected disorder by virtue of causation or aggravation.  

As an initial matter, there is no indication of in-service incurrence of any condition or injury affecting the cervical spine during service.  In addition, clinical findings relating to the neck were found to be normal upon separation examination of April 1960.  There is no indication of arthritis manifested during service or during the first post-service year.  In fact, a February 1979 X-ray showed a normal lumbar spine.  Moreover, it does not appear that lay reports of continuity and chronicity of symptomatology are sufficient in this case to establish medical nexus, as technically the currently manifested neck conditions are not among the chronic disease listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997) (applying 38 C.F.R. 
§ 3.303(b) to a as "a substitute way of showing in-service incurrence and medical nexus.").  Therefore, there is no basis for the grant of service connection on a presumptive basis for a chronic condition.  

A Veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  This is the third part of the Hickson analysis.  

With respect to the theory of direct service incurrence, the most probative evidence of record does not establish that the Veteran currently has a condition of the cervical spine that is etiologically or causally associated with service. 

In this regard, the file contains a VA medical opinion provided in 2011 to the effect that cervicalgia was not caused or aggravated by, or the result of, spina bifida occulta or chronic lumbar strain of military service etiology during 1956-1960.  In support of such opinion, the examiner noted that the Veteran's first surgical intervention occurred in 1981, 21 years following military service.  The examiner also indicated that the Veteran's lumbago and cervicalgia were impacted by occupational history of laborer/line worker in a tire company, BF Goodrich, for 22 years, and occupation as a police officer for three years.  She concluded that both occupations are strenuous and impacted all discs with additional wear and tear, beyond the natural progression with age.

Per the above discussion, the Veteran's attempts to discredit this opinion by deeming the nature of his jobs to be non-strenuous are found meritless and lacking credibility.  In weighing the credibility, VA may consider interest, bias, inconsistent statements, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Given the gaps in the evidentiary record, the Board sought an addendum VA opinion pursuant to a remand issued in 2013.  At that time, the VA examiner opined that the Veteran's cervical spine disorder is less likely as not caused by or a result of military service, or caused or aggravated by his lumbar spine disorder.  In this regard, she indicated that the issues that impact the lumbar spine do not correlate or transfer to issues with the cervical spine.  Chronic low back pain with or without degenerative disc disease does not progress to, cause, or result in osseous changes to the cervical discs.  The examiner concluded that such is not physiologically possible and is not supported in the medical literature.

Accordingly, as the conclusions reached by the VA examiner in 2011 and 2013 were based on review of the Veteran's lay and clinical history, to include service and post-service records and examination results, as well as on specialized clinical experience and knowledge, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, Board finds no adequate basis to reject these competent medical opinions based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence or credible lay reports to rebut these opinions or otherwise diminish their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).  

The Veteran is competent, even as a layperson, to proclaim having experienced a neck/cervical spine injury, and symptoms since his discharge from service, i.e., a continuity of symptomatology.  38 C.F.R. § 3.303(b); See also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, and that where lay evidence provided is credible and competent, so ultimately probative, the absence of contemporaneous medical documentation such as actual treatment records does not preclude further evaluation as to the etiology of the claimed disorder).  However, he is not capable as a layperson in offering an opinion regarding the etiology of his claimed disorder of the cervical spine.  In this regard, the question of causation and aggravation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The weight of the evidence confirmed by medical findings shows that the Veteran's claimed disorder of the cervical spine was not present during the Veteran's military service, and is not shown by the probative evidence to be etiologically or causally related to his military service, or to have been manifested by arthritis to a compensable degree within one year from his service discharge.   

The service connection claim for a disorder of the cervical spine was also raised under the theory of secondary service connection, as related to the back disability.  A claim for secondary service connection generally requires competent evidence of a causal relationship between a service-connected disability and the nonservice-connected disease or injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  There must be evidence of a current disability; evidence of a service-connected disability; and evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).  

However, in this case, the claim brought under the secondary theory of entitlement fails because the Veteran does not have any service-connected disorder.  As explained herein, service connection is not warranted for a lumbar spine disorder and there are no other service-connected conditions.  As explained above, a service-connected condition is a required predicate for the establishment of service connection on a secondary basis.  As service connection is not in effect for a lumbar spine disorder, or for any other condition, the claim on appeal brought under the theory service connected on a secondary basis must be denied as a matter of law.  38 C.F.R. § 3.310(a); Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cervical spine disorder.  There is no reasonable doubt to resolve in his favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a lumbar spine disorder is denied.

Service connection for a cervical spine disorder is denied.


____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


